Order entered July 15, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00943-CR
                                     No. 05-14-00944-CR

                        CHARLES EVERAGE DOYAL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 199-80146-2014, 199-80147-2014

                                          ORDER
       The Court GRANTS appellant’s July 14, 2015 motion to extend time to file his amended

brief. We ORDER the amended brief received on July 14, 2015 filed as of the date of this order.




                                                     /s/   ADA BROWN
                                                           JUSTICE